                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

JOSH TWARDOSKY,

       Plaintiff,

v.                                                                Case No: 8:19-cv-2467-T-36TGW

WASTE MANAGEMENT, INC. OF
FLORIDA and WASTE MANAGEMENT,
INC.,

       Defendants.



                                                  ORDER

       This cause comes before the Court upon Defendants’ Motion to Stay Proceedings Pending

Court’s Ruling on Defendant’s Motion to Transfer (Doc. 16) (“Stay Motion”) and Plaintiff’s

response in opposition (Doc. 19). Defendants request that the Court stay discovery pending the

Court’s determination of Defendants’ motion to transfer this case to the Southern District of

Texas. For the reasons that follow, Defendants’ Stay Motion is denied.

       The Court has broad discretion to stay proceedings as incidental to its power to control its

own docket. See Clinton v. Jones, 520 U.S. 681, 706 (1997); Chrysler Int’l Corp. v. Chemaly, 280

F.3d 1358, 1360 (11th Cir. 2002). District courts have “inherent power not governed by rule or

statute but by the control necessarily vested in courts to manage their own affairs so as to achieve

the orderly and expeditious disposition of cases.” Castle v. Appalachian Technical College, 430

Fed. Appx. 840, 841 (11th Cir. 2011) (internal quotations omitted) (citing Link v. Wabash R.R.

Co., 370 U.S. 626, 630 (1962)). A decision to stay is left to the discretion of the district court, see

Clinton, 520 U.S. at 706, and the party seeking the stay has the burden of demonstrating why a


                                                  1
stay should issue. See Postel Indus., Inc. v. Abrams Grp. Constr., L.L.C., No. 6:11-cv-1179-Orl-

28DAB, 2013 WL 1881560, at *4 (M.D. Fla. Mar. 29, 2013).

         Motions to stay discovery may be granted pursuant to Rule 26(c), Fed. R. Civ. P. if there

is a showing of good cause and reasonableness. Radenhausen v. U.S. Coast Guard, No. 3:13-cv-

268-J-39JRK, 2014 WL 12634274, at *1 (M.D. Fla. Jan. 13, 2014). However, motions to stay

discovery are disfavored as they “can create case management problems which impede the Court’s

responsibility to expedite discovery and cause unnecessary litigation expenses and problems.”

Feldman v. Flood, 176 F.R.D 651, 652 (M.D. Fla. 1997). Accordingly, a stay of all discovery

pending resolution of a motion is rarely appropriate unless resolution of the motion would dispose

of the entire case. Id. The Court must balance several concerns, i.e., it must determine whether the

pending motion will be granted and entirely eliminate the need for discovery. Id.

         Here, as Plaintiff points out, whether or not this case is transferred to another district court

has no bearing on the parties’ need to complete discovery. 1 Stated differently, the motion to

transfer, which is a non-dispositive motion, will not dispose of the entire case and entirely

eliminate the need for discovery. Staying discovery in this case at this stage would be more likely

to create, not alleviate, case management problems. The Court, therefore, declines to stay

discovery pending the Court’s resolution of Defendants’ motion to transfer.

         Accordingly, it is ORDERED:

         1.       Defendants’ Motion to Stay Proceedings Pending Court’s Ruling on Defendant’s

Motion to Transfer (Doc. 16) is DENIED.

         DONE AND ORDERED in Tampa, Florida on December 3, 2019.



1
  As Plaintiff also points out, this case differs from the case Defendants cite, Stanton v. Wells Fargo & Co., No. 8:16-
CV-3318-T-36JSS, 2017 WL 3701143, at *1 (M.D. Fla. Jan. 23, 2017), because this case does not involve a potential
transfer decision by a MDL panel.

                                                           2
Copies to:
Counsel of Record and Unrepresented Parties, if any




                                              3
